Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.

Response to Amendment
Applicant’s response to the last office action, filed September 29, 2022 has been entered and made of record. Claims 1-28 are pending in this application.

Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive. 
Applicant asserted, (Page 7, 2nd paragraph to last paragraph), that each of the present independent claims 1, 27 and 28 relate to theft monitoring systems that track suspicious behavior and/or assign a suspicion score. Examples of suspicious activities include, e.g., activities that relate to voided transactions, removed items, declined payment methods. See, e.g., paragraph [0032] of the present specification. However, Glaser does not even use any variant of the word “suspicious” and does not otherwise disclose tracking suspicious behavior or assigning a suspicion score as those terms are used in the present claims. Independent claims 1 and 27 were previously amended to clarify that tracking suspicious behavior means tracking transaction activities which incur a level of suspicion other than zero, and that the suspicion score is a score other than zero. 
The Examiner respectfully disagree, because Glaser et al clearly discloses in Par. 0047-0050, the use of CV-based monitoring system that characterizes an imaging system and/or processing system employing computer vision to facilitate the detection and tracking of objects, for the purpose of enhancing the checkout process' resilience to theft, shrinkage, checkout errors, [i.e., tracking suspicious behavior of the potential purchaser relating to checkout process' resilience to theft, shrinkage, checkout errors, “suspicious behavior of the potential purchaser”]. Further, in response to Applicant arguments that the suspicious activities include, e.g., activities that relate to voided transactions, removed items, declined payment methods, based of Applicant’s paragraph [0032] of the present specification, it should be noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, in response to applicant’s arguments that Glaser et al does not disclose tracking transaction activities which incur a level of suspicion other than zero, and that the suspicion score is a score other than zero, the Examiner submits that Kundu et al clearly discloses in col. 7, lines 8-19, the use of criteria assessment process (32) examines the video clip (30) to assess the criteria (26) so as to determine the suspicion assessment as a numeric suspicion level, [i.e., determine the suspicion assessment as a numeric suspicion level implicitly incur a level of suspicion other than zero]. 
Applicant further asserted, (Page 8, 2nd paragraph), with respect to claim 28, that while Hay does disclose presence detection, it does not disclose that suspicious behavior comprises transaction activities which incur a level of suspicion other than zero.
Note that the arguments above with respect to claim 1, apply also to claim 8.
For the reasons stated above, the rejection of claims 1, 27, and 28, and their dependent claims was proposer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 





 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al, (US-PGPUB 2018/0232796) in view of Kundu et al, (US Patent 8,104,680); and further in view of Kundu et al, (US Patent 7,631,808)

In regards to claim 1, Glaser discloses a theft monitoring system, comprising: 
a) at least one camera, (see at least: Par. 0076, using a distributed camera 
system in monitoring and tracking customers);
b) a data store including a plurality of records, each record comprising collected 
footage from said at least one camera and one or more screen or metadata recordings, (Par. 0049-0050, a user-record can preferably be associated with a CV-person, such that the CV-person characterizes a detected and optionally tracked physical person represented by a CV system, which the CV system characterizes an imaging system, [i.e., record comprising collected footage from said at least one camera]. Further, the user-record includes various properties, may include payment information, user settings, user history, privilege settings/permissions, and/or other information, [i.e., metadata recordings]); and 
c) a computer processor coupled to the data store and in communication through a network via a web interface with a video reviewer's computing device and programmed, upon receiving an indication of entry of potential purchaser, (Par. 0197), to: 
i) track suspicious behavior of the potential purchaser and store data representing screen, video and metadata associated with said potential purchaser in said data store, (Par. 0047-0050, the system and method can additionally have benefits related to enhancing the checkout process' resilience to theft, shrinkage, checkout errors, using a CV-based monitoring system that characterizes an imaging system and/or processing system employing computer vision to facilitate the detection and tracking of objects, [i.e., the CV-based monitoring system implicitly tracks suspicious behavior of the potential purchaser relating to checkout process' resilience to theft, shrinkage, checkout errors, “suspicious behavior of the potential purchaser”, to enhance the checkout process' resilience to theft, the shrinkage, and the checkout errors], and further employing computer vision to facilitate the detection and tracking of objects, detecting actions, and performing other CV-based operations, where a user-record can be associated with a CV-person to uniquely identify, track, and record state of the CV-person, [i.e., store data representing screen, video and metadata associated with said potential purchaser in said data store using the CV-based monitoring system]);
iii) collect relevant data representing screen, video and metadata associated with said potential purchaser based on said data stored in said data store, (see at least: Par. 0049, A CV-person may, or may not, have any personally identifying information or person-associated metadata, [i.e., implicitly collecting relevant data representing metadata associated with said potential purchaser based on said data stored in said data store. Further, Par. 0079, discloses the collecting image data within the environment, [i.e., collect relevant data representing screen, video associated with said potential purchaser based on said data stored in said data store]).
Glaser does not expressly disclose that the suspicious behavior comprising transaction activities which incur a level of suspicion other than zero; and determine if said suspicious behavior warrants evaluation; and in response to a determination of suspicious activity, transmit said relevant data over said network or a second network for review by an operator.
However, Kundu et al discloses that said suspicious behavior comprising transaction activities which incur a level of suspicion other than zero, (col. 7, lines 8-19, criteria assessment process (32) examines the video clip (30) to assess the criteria (26) so as to determine the suspicion assessment as a numeric suspicion level, [i.e., the criteria assessment process (32), “suspicious behavior”, implicitly comprises transaction activities from the video clip (30), and determine the suspicion assessment as a numeric suspicion level, “which incur a level of suspicion other than zero”]). Kundu et al further discloses determining if said suspicious behavior warrants evaluation, (see at least: col. 7, lines 9-19, comparing the suspicion level (34) with a minimum threshold suspicion level to determine whether the transaction is considered suspicious or not, and if the transaction is considered suspicious, then the transaction report generation process produces an informative transaction report (40) which is added to the full inspection report (42), [i.e., implicitly determining if said suspicious behavior warrants evaluation based on comparing the suspicion level (34) with a minimum threshold suspicion level]). 
Glaser and Kundu et al are combinable because they are both concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Glaser, to use the transaction data extraction process (20), as though by Kundu, in order to determine whether the transaction is considered suspicious or not, (Kundu, col. 7, lines 9-19)
Kundu 808, discloses also the aspect of tracking suspicious behavior of the potential purchaser, (see at least: Fig. 1, and col. 1, lines 5-10, and Fig. 2, col. 7, lines 26-33, and col. 11, line 44 through col. 12, line 24, the transaction monitor 32 operates to identify suspicious activity associated with the transaction area 301, by comparing the video data 320 and corresponding transaction data 330 in order to identify and report suspicious activity, [i.e., implicitly tracking suspicious behavior of the potential purchaser]); and in response to a determination of suspicious activity, transmitting the relevant data over said network or a second network for review by an operator, (see at least: col. 10, lines 63-67, once suspicious activity is identified, the transaction monitor 32 can identify and transmit the specific segment of video data to a reviewer to review the suspicious activity of an operator with respect to purchase of items during the transaction).
Glaser, Kundu, and Kundu 808 are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Glaser and Kundu, to use the transaction monitor 32, as though by Kundu 808, in order to identify and transmit the specific segment of video data to a reviewer to review the suspicious activity of an operator with respect to purchase of items during the transaction, (Kundu 808, col. 10, lines 63-67).

In regards to claim 2, the combine teaching Glaser, Kundu, and Kundu 808 as whole disclose the limitations of claim 1.
Furthermore, Glaser discloses HL monitoring uses one or more workers to facilitate review and processing of collected image data, [i.e., the operator obviously further review and submit the relevant data for a second review by an additional reviewer in response to said receipt of said operator referral], (Par. 0083), which is technically equivalent to review and submit said relevant data for a second review by an additional reviewer in response to said receipt of said operator referral.

In regards to claim 5, the combine teaching Glaser, Kundu, and Kundu 808 as whole disclose the limitations of claim 1.
Furthermore, Glaser discloses sensing the presence of obstacles or bodies in space close to an area containing items for sale, (Glaser, see at least: Par. 0085)

In regards to claim 6, the combine teaching Glaser, Kundu, and Kundu 808 as whole disclose the limitations of claim 1.
Furthermore, Glaser discloses wherein said presence detection system comprises a laser-based technology, (Glaser, see at least: Par. 0079).

In regards to claim 7, the combine teaching Glaser, Kundu, and Kundu 808 as whole disclose the limitations of claim 1.
Furthermore, Glaser discloses wherein said laser-based technology comprises LIDAR, (Glaser, see at least: Par. 0079)

In regards to claim 12, the combine teaching Glaser, Kundu, and Kundu 808 as whole disclose the limitations of claim 1.
Furthermore, Glaser discloses wherein said computer processor is further programmed to use data triggered by load cells that sense removal of items from a shelf or cooler, (Glaser, see at least: Par. 0085)

In regards to claim 13, the combine teaching Glaser, Kundu, and Kundu 808 as whole disclose the limitations of claim 1.
Furthermore, Glaser discloses wherein said computer processor is further programmed to use said data triggered by load cells, (see at least: Par. 0153). Glaser further discloses that in one variation, the agent monitoring system 100 is used for tracking customer location within a store and optionally detecting video of possible item interactions, this may then be relayed to HL system for at least partial human analysis for completion of a virtual cart/checkout list, [i.e., agent monitoring system obviously identifying a point in said video or metadata when items were removed from the shelves or cooler when no other interaction with the self-checkout kiosk is present], (Par. 0094), which is technically equivalent to identifying a point in said video or metadata when items were removed from the shelves or cooler when no other interaction with the self-checkout kiosk is present.

In regards to claim 14, the combine teaching Glaser, Kundu, and Kundu 808 as whole disclose the limitations of claim 1.
Furthermore, Glaser discloses wherein said computer processor is further programmed to use self-checkout screen recognition patterns with the data representing screen, video and metadata to perform a theft analysis locally, generate said alert locally, (Glaser, see at least: Par. 0081)

Claims 3-4, 8, 15-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser, Kundu, and Kundu 808, as applied to claim 1 above; and further in view of Migdal et al, (US Patent 8,538,820)

In regards to claim 3, the combine teaching Glaser, Kundu, and Kundu 808 as whole disclose the limitations of claim 2.
The combine teaching Glaser, Kundu, and Kundu 808 as whole does not expressly disclose wherein said computer processor is further programmed to create filtered relevant data based on said review by said operator, and wherein said relevant data submitted for further review comprises said filtered relevant data.
However, Migdal et al discloses the create filtered relevant data based on said review by said operator, and wherein said relevant data submitted for further review comprises said filtered relevant data, (col. 12, lines 49-56).
 Glaser, Kundu, Kundu 808, and Migdal et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Glaser, Kundu, and Kundu 808, to perform a video summary showing only transaction events of interest, as though by Migdal et al, in order to skip the parts of the transaction that can be considered boring or unimportant, (Migdal et al, col. 12, lines 49-56).

In regards to claim 4, the combine teaching Glaser, Kundu, Kundu 808, and Migdal et al as whole disclose the limitations of claim 3.
Furthermore, Migdal et al discloses wherein said computer processor is further programmed to filter said filtered relevant data based on said second review, (Migdal et al, see at least: col. 18, line 51 through col. 19, line 3).

In regards to claim 8, the combine teaching Glaser, Kundu, and Kundu 808 as whole disclose the limitations of claim 1.
The combine teaching Glaser, Kundu, and Kundu 808 as whole does not expressly disclose wherein said computer processor is further programmed to search video for loss at points in said video when there is no interaction with the self-checkout kiosk. 
However, Migdal et al discloses wherein said computer processor is further programmed to search video for loss at points in said video when there is no interaction with the self-checkout kiosk, (see at least: col. 13, lines 4-17)
Glaser, Kundu, Kundu 808, and Migdal et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Glaser, Kundu, and Kundu 808, to determine area of time surrounding each transaction event of interest, as though by Migdal et al, in order to provide a visual indicator that assists a viewer/user to better understand or more quickly recognize points of interest in the video, (Migdal et al, col. 7, lines 11-14).

In regards to claim 15, the combine teaching Glaser, Kundu, and Kundu 808 as whole disclose the limitations of claim 14.
The combine teaching Glaser, Kundu, and Kundu 808 as whole does not expressly disclose wherein said computer processor is further programmed to use camera metadata to retrieve a highly targeted and specific subset of video data recorded over a low-bandwidth or relatively-high-cost network for remote review. 
However, Migdal et al discloses use camera metadata to retrieve a highly targeted and specific subset of video data recorded, (see at least: col 12, Iines 49-56), over a low-bandwidth or relatively-high-cost network for remote review, (see at least: col 9, line 63 through col 10, line 3).
Glaser, Kundu, Kundu 808, and Migdal et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Glaser, Kundu, and Kundu 808, to use video segmentation, as though by Migdal et al, in order to reduce network (Migdal, col 9, line 63 through col 10, line 3)

In regards to claim 16, the combine teaching Glaser, Kundu, Kundu 808, and Migdal et al as whole disclose the limitations of claim 15.
Furthermore, Migdal et al discloses wherein said low-bandwidth or relatively-high-cost network comprises a cellular data network, (:  Migdal, see at least: col 9, line 63 through col 10, line 3)

In regards to claim 19, the combine teaching Glaser, Kundu, and Kundu 808 as whole disclose the limitations of claim 1.
The combine teaching Glaser, Kundu, and Kundu 808 as whole does not expressly disclose wherein said computer processor is further programmed to provide a case builder function that gathers and stores evidence associated with one or more offenses associated with a particular offender. 
However, Migdal et al discloses providing a case builder function that gathers and stores evidence associated with one or more offenses associated with a particular offender, (see at least: col. 11, lines 46-59)
Glaser, Kundu, Kundu 808 and Migdal et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine Glaser, Kundu, and Kundu 808, to use the summary statistics, as though by Migdal et al, in order to build cases of evidence from suspicious events, (Migdal, col. 11, lines 46-59)

In regards to claim 20, the combine teaching Glaser, Kundu, Kundu 808, and Migdal et al as whole disclose the limitations of claim 19.
Furthermore, Migdal et al discloses wherein said case builder function is configured to allow said operator to mark time points in said video with descriptions, (Migdal, col. 6, lines 51-56) 

In regards to claim 21, the combine teaching Glaser, Kundu, Kundu 808, and Migdal et al as whole disclose the limitations of claim 20.
Furthermore, Migdal et al discloses wherein said descriptions are associated with buttons in an operator interface that can be clicked to directly jump to one of said time points and view an action described, (Migdal, col. 9, lines 50-62)

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser, Kundu, and Kundu 808, as applied to claim 1 above; and further in view of Locke et al, (US-PGPUB 2016/0093184)

In regards to claim 9, the combine teaching Glaser, Kundu, and Kundu 808 as whole disclose the limitations of claim 1.
	The combine teaching Glaser, Kundu, and Kundu 808 as whole does not expressly disclose wherein said computer processor is further programmed to use phone, Bluetooth MAC tracking number correlation with known transactions previously identified as theft to identify potential theft. 
	However, Locke et al discloses wherein said computer processor is further programmed to use phone, Bluetooth MAC tracking number, (see at least: Par. 0031), correlation with known transactions previously identified as theft to identify potential theft, (see at least: Par. 0036).
Glaser, Kundu, Kundu 808, and Locke et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Glaser, Kundu, and Kundu 808, to use the MCD unique identifiers and time stamped images, as though by Locke et al, in order to detect repeat offenders and/or suspicious thieves as they enter the RSF 160 at a later time, (Locke, Par. 0036)

In regards to claim 10, the combine teaching Glaser, Kundu, Kundu 808, Locke et al as whole disclose the limitations of claim 9.
	Furthermore, Locke et al discloses wherein said computer processor is further programmed to use said correlation to identify a repeat offender, (Locke, see at least: 0036)

In regards to claim 11, the combine teaching Glaser, Kundu, Kundu 808, and Locke et al as whole disclose the limitations of claim 10.
	Furthermore, Locke et al discloses wherein said identification of a repeat offender comprises automatic identification of video clips in which a same Bluetooth mac address is present, (Locke, see at least: Par. 0006)

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser, Kundu, and Kundu 808, as applied to claim 1 above; and further in view of Bowles, (US-PGPUB 2016/0275518)

In regards to claim 17, the combine teaching Glaser, Kundu, and Kundu 808 as whole disclose the limitations of claim 1.
The combine teaching Glaser, Kundu, and Kundu 808 as whole does not expressly disclose wherein said computer processor is further programmed to send an operator alert based on one or more previous alerts, a dollar amount, a location, or identification of a repeat offender.
Bowles discloses wherein said computer processor is further programmed to send an operator alert based on one or more previous alerts, a dollar amount, a location, or identification of a repeat offender, (see at least: Par. 0091).
Glaser, Kundu, Kundu 808, and Bowles et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Glaser, Kundu, and Kundu 808, to use the block 810, as though by Bowles et al, in order to automatically blocks the user from using the kiosk, (Bowles, Par. 0091).

In regards to claim 18, the combine teaching Glaser, Kundu, Kundu 808, and Bowles as whole disclose the limitations of claim 17.
Furthermore, Bowles discloses wherein said operator alert is sent via text or email, (Bowles, see at least: Par. 0078).
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser, Kundu, and Kundu 808, as applied to claim 1 above; and further in view Rodenas et al, (US-PGPUB 2018/0300557)

In regards to claim 22, the combine teaching Glaser, Kundu, and Kundu 808 as whole disclose the limitations of claim 1.
The combine teaching Glaser, Kundu, and Kundu 808 as whole does not expressly disclose wherein said computer processor is further programmed to utilize facial recognition to generate an alert.
However, Rodenas et al discloses wherein said computer processor is further programmed to utilize facial recognition to generate an alert, (see at least: 0014, 0021-0022, face recognition, and other such approaches can be used to determine aspects such as emotions, mood, or expressions, and the like, and where a person is detected to be unusually angry or nervous, other actions might be taken such as to focus a camera on that person or alert a security professional to pay closer attention to that person, at least for a future period of time)
Glaser, Kundu, Kundu 808, and Rodenas et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Glaser, Kundu, and Kundu 808, to use the face recognition, as though by Rodenas, in order to emotions, mood, or expressions, and the like, (Rodenas, Par. 0021-0022).

In regards to claim 23, the combine teaching Glaser, Kundu, Kundu 808, and Rodenas et al as whole disclose the limitations of claim 22.
Furthermore, Rodenas discloses wherein said computer processor is further programmed to identify facial expressions associated with suspicious behavior, (Rodenas, see at least: Par. 0014) 

In regards to claim 24, the combine teaching Glaser, Kundu, Kundu 808, and Rodenas et al as whole disclose the limitations of claim 22.
Furthermore, Rodenas discloses wherein said computer processor is further programmed to add to a total suspicion score based on said facial recognition, (Rodenas, see at least: Par. 0014, 0025)

In regards to claim 25, the combine teaching Glaser, Kundu, Kundu 808, and Rodenas et al as whole disclose the limitations of claim 22.
Furthermore, Rodenas discloses wherein said computer processor is further programmed to identify a user across multiple suspicious transactions based on facial recognition of the user, (Rodenas, see at least: 0014, 0021-0025)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser, Kundu, and Kundu 808, as applied to claim 1 above; and further in view of White et al, (US-PGPUB 2010/0095208)
The combine teaching Glaser, Kundu, and Kundu 808 as whole disclose the limitations of the claim 1.
Furthermore, Glaser discloses wherein the system is directly integrated with a kiosk, (Glaser, see at least: 0081)
The combine teaching Glaser, Kundu, and Kundu 808 as whole does not expressly disclose wherein the system is directly integrated with a kiosk and is configured to monitor activity without recording the kiosk screen by storing raw transaction data sufficient to reconstruct the customer-facing kiosk screen.
However, White discloses monitor activity without recording the kiosk screen by storing raw transaction data sufficient to reconstruct the customer-facing kiosk screen, (see at least: Par. 0030)
Glaser, Kundu, Kundu 808, and White et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Glaser, Kundu, and Kundu 808, to use the user interaction with the webpage, as though by White, in order to provide remote tracking and replay of user interaction with a webpage, (White, Par. 0005)

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Catoe et al, (US Patent 10,192,208) in view of Kundu et al, (US Patent 8,104,680)
Catoe discloses theft monitoring system, comprising: 
a self-service kiosk having a customer-facing display screen, (see at least: col. 4, lines 21-23, in some examples, the point-of-sale system includes a standard touch-screen customer display as a part of the customer interface);
a screen recorder configured to capture images of the customer-facing display screen, (col. 3, lines 62-63, the system may also include a display recording on a consumer interface); 
one or more cameras to monitor an area around the self-service kiosk, (col. 3, lines 46-62, the security component may include at least first and second cameras, to document the consumer transaction; and to view items placed in a bagging area, respectively); and 
an application server configured to store the images and video captured by the screen recorder, (see at least: col. 8, lines 1-4, the system may archive a still image from the video footage of the consumer and store it in the database alongside the transaction data for auditing purposes).
Catoe does not expressly disclose an application server configured to receive, and process the images and video captured by the screen recorder, wherein the application server is further configured to assign each transaction a suspicion score that is a numeric score other than zero and generate an alert when the suspicion score reaches a predetermined threshold.
However, Kundu et al discloses receiving, and processing the images and video captured by the screen recorder, (col. 7, lines 7-9, the video clip extraction process (28) produces a video clip (30) by extracting from the video source (4) the segment of video for the time range specified in the criteria description (26), where the criteria assessment process (32) then examines the video clip (30) to assess the criteria (26) so as to determine the suspicion assessment flag (34), [i.e., receiving, and processing the images and video captured by the screen recorder]). Kundu further discloses assigning each transaction a suspicion score that is a numeric score other than zero and generate an alert when the suspicion score reaches a predetermined threshold, (col. 7, lines 9-19, criteria assessment process (32) examines the video clip (30) to assess the criteria (26) so as to determine a numeric suspicion level, [i.e., numeric score other than zero], and comparing the suspicion level (34) with a minimum threshold suspicion level to determine whether the transaction is considered suspicious or not, and if the transaction is considered suspicious, then the transaction report generation process (38) takes as input the transaction details (22) and the video clip (30) to produce an informative transaction report (40) which is added to the full inspection report (42), [i.e., when the suspicion level (34) reaches a predetermined threshold, ”when suspicion score reaches a predetermined threshold”,  producing an informative transaction report, “generating an alert”]).
Catoe and Kundu et al are combinable because they are both concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Catoe, to use the transaction data extraction process (20), as though by Kundu, in order to determine whether the transaction is considered suspicious or not, (Kundu, col. 7, lines 9-19).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hay et al, (US-PGPUB 2014/0316916) in view of Kundu et al, (US Patent 8,104,680)
Hay discloses a theft monitoring system, comprising: 
a) a screen recording interface configured to be connected to a video output of a DVR that is in turn connected to at least one camera, (see at least: Par. 0155, surveillance video cameras may be affixed to the front fascia of the ASO structure. Such cameras are used to film and record the activity in front of the bays and within the area surrounding ASO);
b) a data store including a plurality of records, each record comprising collected footage from said at least one camera and one or more screen or metadata recordings, (see at least: Par. 0155, Such cameras may be activated only when the system detects motion, and such video may also be displayed on the AMP's video display while the door is open to that bay. All video sessions are stored on a local computer or DVR and can be viewed locally or remotely; and All customers' activities are fully logged in or saved. In the event that any tampering is discovered, management can view the activities log and the video recording to determine who tampered with the system);
c) a presence detection system configured to sense presence of obstacles or bodies in space close to an area containing items for sale, (see at least: Par. 0156, the ASO 10 includes a motion detector. The motion detector may be part of the identification scanner 26, or may be independent and placed at one or more locations throughout the ASO. The motion detector will detect motion of someone approaching or passing by the ASO); and
d) a computer processor coupled to the data store and in communication through a network via a web interface with a video reviewer's computing device and programmed, upon receiving an indication of entry of potential purchaser, (see at least: Par. 0094), to: 
i) use said presence detection system to track suspicious behavior of the potential purchaser and store data representing behavior associated with said potential purchaser in said data store, (see at least: Par. 0156, the detection of motion by the motion detector can be used to activate the surveillance video cameras and systems, and actuate live remote viewing for security purposes or even customer service purposes).
Hay does not expressly disclose that said suspicious behavior comprising transaction activities which incur a level of suspicion other than zero; and determine if said suspicious behavior warrants evaluation.
However, Kundu et al discloses that said suspicious behavior comprising transaction activities which incur a level of suspicion other than zero, (col. 7, lines 8-19, criteria assessment process (32) examines the video clip (30) to assess the criteria (26) so as to determine the suspicion assessment as a numeric suspicion level, [i.e., the criteria assessment process (32), “suspicious behavior”, implicitly comprises transaction activities from the video clip (30), and determine the suspicion assessment as a numeric suspicion level, “which incur a level of suspicion other than zero”]). Kundu et al further discloses determining if said suspicious behavior warrants evaluation, (see at least: col. 7, lines 9-19, comparing the suspicion level (34) with a minimum threshold suspicion level to determine whether the transaction is considered suspicious or not, and if the transaction is considered suspicious, then the transaction report generation process produces an informative transaction report (40) which is added to the full inspection report (42), [i.e., implicitly determining if said suspicious behavior warrants evaluation based on comparing the suspicion level (34) with a minimum threshold suspicion level]). 
Hay and Kundu et al are combinable because they are both concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Hay, to use the transaction data extraction process (20), as though by Kundu, in order to determine whether the transaction is considered suspicious or not, (Kundu, col. 7, lines 9-19).





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            10/06/2022